EXHIBIT 4.1 BASIC EARTH SCIENCE SYSTEMS, INC. and CORPORATE STOCK TRANSFER, INC. RIGHTS AGREEMENT Dated as of February 4, 2009 TABLE OF CONTENTS Section 1. Definitions 1 Section 2. Appointment of Rights Agent 4 Section 3. Issue of Right Certificates 5 Section 4. Form of Right Certificates 6 Section 5. Countersignature and Registration 6 Section 6. Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates 7 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 7 Section 8. Cancellation and Destruction of Right Certificates 8 Section 9. Availability of Preferred Shares 8 Section 10. Preferred Shares Record Date 8 Section 11. Adjustment of Purchase Price, Number of Shares or Number of Rights 9 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 14 Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earning Power 14 Section 14. Fractional Rights and Fractional Shares 14 Section 15. Rights of Action 15 Section 16. Agreement of Right Holders 16 Section 17. Right Certificate Holder Not Deemed a Stockholder 16 Section 18. Concerning the Rights Agent 16 Section 19. Merger or Consolidation or Change of Name of Rights Agent 17 Section 20. Duties of Rights Agent 17 Section 21. Change of Rights Agent 19 Section 22. Issuance of New Right Certificates 19 Section 23. Redemption 19 Section 24. Exchange 20 Section 25. Notice of Certain Events 21 Section 26. Notices 21 Section 27. Supplements and Amendments 22 Section 28. Successors 22 Section 29. Benefits of This Agreement 22 Section 30. Severability 22 Section 31. Governing Law 22 Section 32. Counterparts 22 Section 33. Descriptive Headings 22 Table of Contents Agreement, dated as of February 4, 2009, between BASIC EARTH SCIENCE SYSTEMS, INC., a Delaware corporation (the “Company”), and CORPORATE STOCK TRANSFER, INC., as rights agent (the “Rights Agent”). The Board of Directors of the Company has authorized and declared a dividend of one preferred share purchase right (a “Right”) for each Common Share (as hereinafter defined) of the Company outstanding on February 17, 2009 (the “Record Date”), each Right representing the right to purchase one one-thousandth of a Preferred Share (as hereinafter defined), upon the terms and subject to the conditions herein set forth, and has further authorized and directed the issuance of one Right with respect to each Common Share that shall become outstanding between the Record Date and the earliest of the Distribution Date, the Redemption Date and the Final Expiration Date (as such terms are hereinafter defined). Accordingly, in consideration of the premises and the mutual agreements herein set forth, the parties hereby agree as follows: Section 1.Definitions.For purposes of this Agreement, the following terms have the meanings indicated: (a)“Acquiring Person” shall mean any Person who or which, together with all Affiliates and Associates of such Person, shall be the Beneficial Owner of 15% or more of the Common Shares of the Company then outstanding, but shall not include (i) the Company, (ii) any Subsidiary of the Company, (iii) any employee benefit plan of the Company or any Subsidiary of the Company or any entity holding Common Shares for or pursuant to the terms of any such plan, (iv) any Person who is, as of the date of this Agreement, the Beneficial Owner of 15% or more of the Common Shares of the Company then outstanding, but only so long as such Person thereafter does not, at any time while the Beneficial Owner of 15% or more of the Common Shares of the Company then outstanding, acquire Beneficial Ownership of any additional Common Shares (other than upon the exercise of any rights hereunder or pursuant to a stock dividend or distribution or similar action by the Company); provided, however, that such Person shall cease to be excluded from the definition of Acquiring Person pursuant to this clause (iv) immediately at such time as such Person ceases to be the Beneficial Owner of 15% or more of the Common Shares of the Company then outstanding, or (v) any Grandfathered Person, but only so long as such Grandfathered Person does not acquire Beneficial Ownership of 36% or more of the Common Shares of the Company then outstanding.Notwithstanding the foregoing, no Person shall become an “Acquiring Person” as the result of an acquisition of Common Shares by the Company which, by reducing the number of Common Shares of the Company outstanding, increases the proportionate number of Common Shares of the Company beneficially owned by such Person to 15% or more of the Common Shares of the Company then outstanding; provided, however, that, if a Person shall become the Beneficial Owner of 15% or more of the Common Shares of the Company then outstanding by reason of share purchases by the Company and shall, after such share purchases by the Company, become the Beneficial Owner of any additional Common Shares of the Company, then such Person shall be deemed to be an “Acquiring Person.”Notwithstanding the foregoing, if the Board of Directors of the Company determines in good faith that a Person who would otherwise be an “Acquiring Person,” as defined pursuant to the foregoing provisions of this paragraph (a), has become such inadvertently, and such Person divests as promptly as practicable a sufficient number of Common Shares so that such Person would no longer be an “Acquiring Person,” as defined pursuant to the foregoing provisions of this paragraph (a), then such Person shall not be deemed to be an “Acquiring Person” for any purposes of this Agreement. 1 Table of Contents (b)“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the General Rules and Regulations under the Exchange Act as in effect on the date of this Agreement. (c)“Associate” shall have the meaning ascribed to such term in Rule 12b-2 of the General Rules and Regulations under the Exchange Act as in effect on the date of this Agreement. (d)A Person shall be deemed the “Beneficial Owner” of and shall be deemed to “beneficially own” any securities: (i)which such Person or any of such Person’s Affiliates or Associates beneficially owns, directly or indirectly; (ii)which such Person or any of such Person’s Affiliates or Associates has (A) the right to acquire (whether such right is exercisable immediately or only after the passage of time) pursuant to any agreement, arrangement or understanding (other than customary agreements with and between underwriters and selling group members with respect to a bona fide public offering of securities), or upon the exercise of conversion rights, exchange rights, rights (other than these Rights), warrants or options, or otherwise; provided, however, that a Person shall not be deemed the Beneficial Owner of, or to beneficially own, securities tendered pursuant to a tender or exchange offer made by or on behalf of such Person or any of such Person’s Affiliates or Associates until such tendered securities are accepted for purchase or exchange; or (B) the right to vote pursuant to any agreement, arrangement or understanding; provided, however, that a Person shall not be deemed the Beneficial Owner of, or to beneficially own, any security if the agreement, arrangement or understanding to vote such security (1) arises solely from a revocable proxy or consent given to such Person in response to a public proxy or consent solicitation made pursuant to, and in accordance with, the applicable rules and regulations promulgated under the Exchange Act and (2) is not also then reportable on Schedule 13D under the Exchange Act (or any comparable or successor report); or (iii)which are beneficially owned, directly or indirectly, by any other Person with which such Person or any of such Person’s Affiliates or Associates has any agreement, arrangement or understanding (other than customary agreements with and between underwriters and selling group members with respect to a bona fide public offering of securities) for the purpose of acquiring, holding, voting (except to the extent contemplated by the proviso to Section 1(d)(ii)(B) hereof) or disposing of any securities of the Company. Notwithstanding anything in this definition of Beneficial Ownership to the contrary, the phrase “then outstanding,” when used with reference to a Person’s Beneficial Ownership of securities of the Company, shall mean the number of such securities then issued and outstanding together with the number of such securities not then actually issued and outstanding which such Person would be deemed to own beneficially hereunder. (e)“Business Day” shall mean any day other than a Saturday, a Sunday, or a day on which banking institutions in New York State are authorized or obligated by law or executive order to close. 2 Table of Contents (f)“Close of Business” on any given date shall mean 5:00 P.M., New York, New York time, on such date; provided, however, that, if such date is not a Business Day, it shall mean 5:00 P.M., New York, New York time, on the next succeeding Business Day. (g)“Common Shares” when used with reference to the Company shall mean the shares of common stock, par value $0.001 per share, of the Company.“Common Shares” when used with reference to any Person other than the Company shall mean the capital stock (or equity interest) with the greatest voting power of such other Person or, if such other Person is a Subsidiary of another Person, the Person or Persons which ultimately control such first-mentioned Person. (h)“Distribution Date” shall have the meaning set forth in Section 3(a) hereof. (i)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. (j)“Exchange Ratio” shall have the meaning set forth in Section 24(a) hereof. (k)“Final Expiration Date” shall have the meaning set forth in Section 7(a) hereof. (l)“Grandfathered Person” shall mean: (i)Ray J.
